DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,968,207 (hereinafter, the ‘207 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Amendments
	The specification amendments of December 16, 2021 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
The deletions in the specification are shown with strikethroughs. 


Priority
SN 16/586186:  ADS states that application is a REI of 15/648044 which is a CON of 15285233 which is a CON of 14954438 which is a CON of 14/319584 which is CON of 14/109126 which is DIV of 11684253 which is CIP of 11465963 which is CON of 11216493 which is CON of 10474490 which is CON of PCT/US02/15760 which claims ben to 60291732.  Further 11/684253 claims benefit to 60/780971.
Note:  Dropped CIP of 10/772134.  Reverted back to CON of PCT instead of 371 of PCT
Priority should be:  16/586186 is a REI of 15/648044 which is a CON of 15285233 which is a CON of 14954438 which is a CON of 14/319584 which is CON of 14/109126 which is DIV of 11684253 which is CIP of 11465963 which is CON of 11216493 which is CON of 10474490 which is 371 of PCT/US02/15760 which claims ben to 60291732.  Further 11/684253 claims benefit to 60/780971.

The ADS needs to be corrected to change the PCT from a continuation to a PCT filing.

Patent Term
The priority of the ‘207 patent goes to the filing date of PCT/US02/15760 which was filed on May 17, 2002.  The ‘207 patent has a patent term adjustment or patent term extension of 0 days.  Therefore the ‘207 patent expires 20 years from the earliest filing date (May 17, 2002).  The ‘207 patent expires on May 17, 2022.

Information Disclosure Statement
The information disclosure statement filed September 27, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
MPEP 1406 states that 37 CFR 1.98(a)(2) requires a legible copy of:  (A) each foreign patent;  (B) each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;  (C) for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and (D) all other information or that portion which caused it to be listed.
The Applicant resubmitted the IDS filed on September 27, 2019 with the response of December 16, 2021.  However, the Applicant failed to submit the legible copies of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Therefore, the 

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
MPEP 1414(II)(B) states:  
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

The Declaration of September 27, 2019, the error provided does not “identify a single word, phrase or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The errors provided are “original independent claims 1-20 focused on features of the pusher” and “the independent claims of the ‘207 patent do not fully encompass all of the particular inventive arrangement of elements shown 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 7,152,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘536 patent encompass the claims of the ‘207 patent.  The ‘536 patent claims include a divider while the ‘207 patent claims do not include a divider.  The pusher face being extendable is part of both patent claims and a divider is a well-known element of a merchandise system.
Claims 21-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 6,964,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘235 patent encompass the claims of the ‘207 patent.  Claims 21-57 do not require the pusher face being horizontally movable in the width direction and claims 1-46 of the ‘235 patent also do not require the pusher face being movable in the width direction.
Claims 21-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 7,093,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘546 patent encompass the claims of the ‘207 patent.  Claims 21-57 do not require the pusher face being .
Claims 21-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 7,093,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘503 patent encompass the claims of the ‘207 patent.  Claims 21-57 do not require the pusher face being horizontally movable in the width direction and claims 1-42 of the ‘235 patent also do not require the pusher face being movable in the width direction.
Claims 21-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,627,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘965 patent encompass the claims of the ‘207 patent.  Claims 21-57 do not require the pusher face being horizontally movable in the width direction and claims 1-22 of the ‘235 patent also do not require the pusher face being movable in the width direction.
Claims 21-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,910,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘802 patent encompass the claims of the ‘207 patent.  Claims 21-57 do not require the pusher face being horizontally movable in the width direction and claims 1-22 of the ‘235 patent also do not require the pusher face being movable in the width direction.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,226,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘597 patent .

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chelsey (US 3,308,961) in view of Schmulian (US 4,889,253).
Regarding claims 1 and 10, Chelsey discloses a product management display system, comprising: a base (32,60) for operative coupling to a shelf (12); and a pusher (20), removably 
Chelsey does not disclose that the pusher face is extendable in a second direction from a first position to at least one second position, wherein the pusher has a first horizontal width in the first position and a second horizontal width in the at least one second position.
Schmulian discloses a divider for dividing a larger space into smaller spaces in which the divider includes extensions to adapt to a variety of widths.
Chelsey and Schmulian are analogous art because they are from a similar problem solving area, i.e., dividing larger spaces to accommodate a variety of spaces sizing.
Chelsey discloses that it is desirable to change the width of the rows can be varied.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a pusher face which is extendable in a second direction from a first position to a second position.  The motivation would have been to allow the pusher face to had a variable width as taught by Schmulian to allow for a variety of sizes of merchandise.
	Therefore, it would have been obvious to combine Schmulian with Chelsey to obtain the invention as specified in claim 1.
	Regarding claim 17, the method of providing the elements of the product management system are obvious to the product (as explained above).


Regarding claims 3 and 11, Chelsey as modified discloses the product management display system of claims 1 and 10.  Schmulian further discloses that the pusher face is extendable in the second direction from the first position to one of a plurality of the second positions (via openings 22,32).
Regarding claim 4, Chelsey as modified discloses the product management display system of claim 1.  Chelsey further discloses that a surface of the pusher face is configured to be positioned substantially perpendicular to the first direction (Figs. 1 and 2).
Regarding claims 5 and 12, Chelsey as modified discloses the product management display system of claims 1 and 10.  Chelsey further discloses that the pusher face (28) is mounted to the pusher support base (Figs 2,4 and 9).
Regarding claim 6, Chelsey as modified discloses the product management display system of claim 5.  Chelsey further discloses that the pusher support base (30) is removably-coupled to the base (Figs. 2,4,9).
Regarding claims 7 and 13, Chelsey as modified discloses the product management display system of claims 5 and 10.  Chelsey further discloses that the pusher support base (30) is operatively coupled to a pusher urging element (34).

Regarding claims 9, 16 and 18, Chelsey as modified discloses the product management display system of claims 1, 10 and 17.  Schmulian further discloses that the pusher face is incrementally extendable in the second direction (Fig. 1).
Regarding claim 14, Chelsey as modified discloses the product management display system of claim 13.  Chelsey further discloses that the pusher urging element is a coiled spring (Figs. 2, 4 and 9).

Claim 21-33, 35-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breslow (US 4,830,201) in view of Mason (US 6,234,328).
Regarding claims 21, 33, 35, 36, 49 and 53, Breslow discloses a product management display system, comprising: a front rail (14a) configured to mount to a shelf, the front rail including a groove (22a) extending longitudinally on an upper surface of the front rail, a base (62,34a; Fig. 8) configured to engage with the front rail (Fig. 8), the base having a front end, and defining a top surface configured to receive product (Fig. 5); a divider (wall of 62), the divider extending from the top surface of the base at a substantially right angle (Fig. 5); a pusher track (34a) configured to engage with the front rail (Figs. 5, 8 and 9), the pusher track comprising a top surface (Fig. 6), a pusher (35a) operatively coupled to the pusher track and movable in a first direction (Fig. 5), the pusher including a pusher face (35a), wherein the pusher is configured to travel along the pusher track (Fig. 5), a pusher urging element 46a) attachable to a front portion of the pusher track and operatively connected behind the pusher face (Fig. 9); and wherein a portion of the base extends into the groove of the front rail (Fig. 9), and wherein the pusher 
Breslow does not disclose a plurality of teeth along the longitudinal axis of the front rail and mating teeth on the base.
Mason discloses a product management display system with a plurality of teeth (62) for engaging with mating teeth on a base to prevent movement of the divider.
Breslow and Mason are analogous art because they are from a similar problem solving area, i.e., dividing larger spaces to accommodate a variety of spaces sizing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include mating teeth on the front rail and the base.  The motivation would have been to ensure that the base would not slide once it was in the desired location.  It would have been obvious at the time of the invention to have the plurality of mating teeth of the base are located rearward from the front end of the base.  The motivation would have been to allow them to mate with the teeth of the front rail.
	Therefore, it would have been obvious to combine Mason with Breslow to obtain the invention as specified in claims 21, 33,35, 36, 49 and 53.
Regarding claim 22, Breslow as modified discloses the product management display system of claim 21.  Mason further discloses that the plurality of mating teeth of the front rail are located rearward of the groove of the front rail (Figs. 3 and 4).
Regarding claims 23 and 54, Breslow as modified discloses the product management display system of claims 22 and 53.  Breslow further discloses a front barrier (Fig. 5) extending from the front rail (Fig. 9), the front barrier designed to deter products from being pushed beyond the front barrier by the pusher.
claims 24 and 42, Breslow as modified discloses the product management display system of claims 22 and 33. Breslow further discloses that the base is attached to the front rail via a complimentary tongue and groove arrangement (Fig. 9).
Regarding claims 25, 37, 44 and 50, Breslow discloses the product management display system of claims 22, 33, 36 and 49.  Breslow further discloses that the pusher track is formed as a unitary structure with the base (Fig. 8).
Regarding claim 26, Breslow as modified discloses the product management display system of claim 22.  Breslow does not disclose that the divider is detachable from the base.  However, it has been held that constructing formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04.
Regarding claim 27, Breslow as modified discloses the product management display system of claim 21.  Breslow further discloses that the pusher track includes at least one notch (Figs. 6 and 7).
Regarding claim 28, Breslow discloses the product management display system of claim 21.  Breslow further discloses that the pusher track includes a pusher stop (Fig. 8).
Regarding claim 29, Breslow as modified discloses the product management display system of claim 21. It would have been obvious at the time of the invention to have the plurality of mating teeth of the base are located rearward from the front end of the base.  The motivation would have been to allow them to mate with the teeth of the front rail.
Regarding claims 30, 39 and 57, Breslow as modified discloses the product management display system of claims 21, 36 and 49.  Breslow further discloses that the pusher track is a supporting track configured to be used under product (Fig. 5).
claims 31, 40 and 55, Breslow as modified discloses the product management display system of claims 21, 36 and 49.  It would have been obvious to one of ordinary skill in the art to make the base and the pusher track are separate components.  Since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04.
Regarding claims 32, 41 and 56, Breslow as modified discloses the product management display system of claims 21, 36 and 49. Breslow further discloses that the base and the pusher track are configured to operate independently. 
Regarding claim 38, Breslow as modified discloses the product management display system of claim 36.  Breslow further discloses that the pusher is removably-coupled to the pusher track.
Regarding claims 43 and 45, Breslow discloses the product management display system of claim 33.  Breslow does not disclose that the divider is snap-fit into the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the divider separable from the base since it has been held that constructing formerly integral structure in various elements involves only routing skill in the art.  MPEP 2144.04.
Regarding claim 46, Breslow discloses the product management display system of claim 36.  Breslow further discloses that a portion of the base extends into the groove of the front rail (Fig. 9).
Regarding claim 47, Breslow as modified discloses the product management display system of claim 36. It would have been obvious at the time of the invention to have the plurality of mating teeth of the base are located rearward from the front end of the base.  The motivation would have been to allow them to mate with the teeth of the front rail.
claim 48, Breslow as modified discloses the product management display system of claim 47.  Breslow further discloses a front barrier (Fig. 5) extending from the front rail (Fig. 9), the front barrier designed to deter products from being pushed beyond the front barrier by the pusher.
Regarding claim 51, Breslow as modified discloses the product management display system of claim 49.  Breslow further discloses that the divider is formed as a unitary structure with the base (Fig. 8).
Regarding claim 52, Breslow discloses the product management display system of claim 49.  Breslow does not disclose that the divider is detachable to the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the divider separable from the base since it has been held that constructing formerly integral structure in various elements involves only routing skill in the art.  MPEP 2144.04.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
The Applicant disagrees with the priority issues raised in the office action.  A review of MPEP 1405 indicates that filing an ADS without the priority claim is an acceptable method of correcting the patent.  The objection has been withdrawn for the patent family.  However, it is noted that SN 10/474490 was filed under 35 USC 371 and not under 35 USC 120.  Therefore, the ADS needs to be corrected.
The Applicant has argued that the requirement for submitting the copy of foreign references does not need to be met because the application is referring to a parent application.  
The Applicant has argued that the error statement is sufficient because they stated that the error is claiming less than the applicant had the right to claim.  MPEP 1414(II)(B) states: “For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
The Declaration filed on September 27, 2019 does not state a specific claim and it does not identify “a single word, phrase, or expression in the specification or in an original claim”.  Therefore, the Applicant’s arguments are not persuasive.  
The Applicant has requested that the filing of a terminal disclaimer be held in abeyance.  Therefore, the rejections are still pending and have been presented in this office action.
Applicant argues that Chelsey does not disclose a pusher face which is extendable in a second direction.  Applicant further argues that Schmulian does not disclose a pusher face.  Chelsey and Schmulian are considered analogous art because they are from similar problem solving areas of dividing larger spaces.  Schmulian teaches that it is known to increase the surface area of a divider by having a portion of the divider which extends in a second direction.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have 
The Applicant argues that the pusher face is not becoming wider.  However, the claim requires that the pusher becomes wider.  A portion of the divider of Schmulian is moved from a first position to a second position to make the divider wider.  Therefore, Schmulian is deemed to be analogous art.  The combination of Chelsey and Schmulian meets the claim limitations.
  In response to applicant's arguments against the references (Breslow and Mason) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Breslow discloses mating engagement between the front rail and the base (see Fig. 8).  However, the engagement is not by a plurality of mating teeth in the longitudinal direction.  Mason discloses a different engaging method in which the teeth are located along the longitudinal direction.  It would have been obvious to one ordinary skill in the art at the time of the invention to include a plurality of mating teeth along the longitudinal direction of the front rail and the base.  The motivation would have been to ensure that the base would not slide once it was in the desired location.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Patricia L Engle/Reexamination Specialist, 
Art Unit 3993                                                                                                                                                                                                        



Conferees:  /CSW/ /E.D.L/                               SPRS, Art Unit 3993     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,968,207; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.